Citation Nr: 1018642	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
July 1967, with additional service in the U.S. Army Reserve 
from July 1967 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

In February 2009 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
Veteran's hearing loss cannot be related to his military 
service.


CONCLUSION OF LAW

A hearing loss disability was not incurred during active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing 
loss, which he attributes to noise exposure during service 
while assigned to track command on the armored personnel 
carrier (APC); as a machine gunner exposed to 50 caliber guns 
and M60s, and as a truck driver.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Moreover, if a chronic disorder such 
as an organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).  

Report of the May 1965 entrance examination includes the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
5
5
-5
-5
Left 
ear
10
5
5
5
-5

Report of a May 1967 separation examination did not include a 
diagnosis of hearing loss.  An audiology examination was not 
performed, however, spoken voice results were 15/15 
bilaterally.  

Report of a March 1979 Army Reserve examination includes the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
0
0
20
25
Left 
ear
15
5
10
15
25

A retention examination report dated in January 1981 includes 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
5
10
-
20
Left 
ear
15
0
15
-
25

A retention examination report dated in June 1986 includes 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
10
20
30
Left 
ear
20
5
10
30
30

A retention examination report dated in October 1989 includes 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
15
20
30
Left 
ear
15
0
10
25
30

A retention examination report dated in October 1993 includes 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
10
10
25
30
Left 
ear
10
5
10
35
35

A retention examination report dated in June 1999 includes 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
15
35
40
Left 
ear
10
10
20
50
40

In September 2000 the Veteran participated in a work-related 
Hearing Conservation Program examination.  Audiology testing 
revealed the following:  

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
40
35
35
55
70
Left 
ear
35
40
45
55
65

The diagnoses were moderate loss for speech sounds in both 
ears and moderately severe loss for high pitch sounds in both 
ears.  It was noted that the Veteran had poorer hearing for 
speech sounds and high pitch sounds (whistle) when compared 
to the first hearing test at the plant.  

In November 2007 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported that he was exposed to loud noise from 
vehicles, machine guns, and weapons with hearing protection.  
He also reported occupational noise exposure from machinery 
with hearing protection and recreational exposure from 
lawnmowers and leaf blowers with hearing protection.  
Audiology testing yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
20
25
45
55
Left 
ear
15
20
30
50
55

Speech recognition scores were 96 for both ears.  Diagnosis 
for the right ear was hearing was within normal limits 
through 2000 Hertz with moderate to moderately severe 
sensorineural hearing loss 3000 to 8000 Hertz.  Diagnosis for 
the left ear was hearing within normal limits through 1000 
Hertz with mild to moderately severe sensorineural hearing 
loss 2000 to 8000 Hertz.

The examiner opined that it was not likely that the Veteran's 
hearing loss began while in service as his hearing was within 
normal limits through 1981.  

In March 2008, the Veteran submitted a private audiogram 
dated in January 2008.  The graph results were not 
interpreted, but a diagnosis of bilateral moderate high 
frequency hearing loss, essentially sensorineural, was 
provided.

During his February 2009 Board hearing, the Veteran testified 
that his duties in service included as a track command on the 
APCs, a machine gunner, and a driver.  He said he was exposed 
to loud noises when he went on field alerts, the rifle ranges 
and also when firing the 50 calibers and the M60s.  He said 
he had to fire weapons at least twice a year.  He reported 
that at times he had hearing protection.   Post service, he 
reported that he worked in a factory that produced car parts 
and auto frames where he wore hearing protection.  

In July 2009 the Veteran was accorded another C&P audio 
examination.  During the examination the Veteran reported 
that he had trouble hearing since his service in the 1960s.  
He believed the hearing loss was caused by gunfire and truck 
driving in the military.  He stated that he wore hearing 
protection when it was available but it was not often 
available.  He also reported occupational noise exposure from 
machinery with hearing protection and recreational exposure 
from lawn equipment with the use of hearing protection.  
Audiology testing yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
20
25
45
55
Left 
ear
25
20
35
50
50

Speech recognition scores were 96 percent for the right ear 
and 98 percent for the left ear.  The examiner stated that 
the Veteran's January 1981 audiogram showed hearing that was 
within normal limits for both ears.  She opined that since 
this audiogram was well after his active duty military 
service, that his hearing loss was not related to his active 
duty military service.  She further stated that she could not 
render an opinion as to whether the Veteran's hearing loss is 
related to his post-service occupational noise exposure or to 
his service in the Army Reserve without resorting to 
speculation.  

The VA examiner's opinion of July 2009 is adequate and is 
entitled to great probative weight regarding active military 
service as it was based on a review of the file, an 
examination of the Veteran, and as a rationale was provided.  
The examiner opined that the Veteran's bilateral hearing loss 
was not related to his active duty military service.  The 
examiner explained that the Veteran's hearing was within 
normal limits for both ears until the January 1981 audiogram, 
well after the Veteran's active duty military service.  
Moreover, the evidence does not show that the Veteran had 
sensorineural hearing loss within one year of his July 1967 
discharge from service.  

With respect to his periods of active and inactive duty for 
training, it is noted that the term "active military, naval, 
or air service" includes active duty, and "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2009); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions 
of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2009).  The term inactive duty training (INACDUTRA) 
is defined, in part, as duty, other than full-time duty, 
under sections 316, 502, 503, 504, or 505 of title 32 [U. S. 
Code] or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).

Thus, with respect to the appellant's Reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  

Certain evidentiary presumptions -- such as the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases, such as organic diseases of the nervous 
system, which manifest themselves to a degree of disability 
of 10 percent or more within a specified time after 
separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 
C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2009).  However, the 
advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of 
ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 
470-71 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

With regard to the Veteran's Reserve service, the July 2009 
examiner was unable to render an opinion without resorting to 
speculation.  She provided a rationale for that determination 
as she stated that the Veteran had post-service noise 
exposure in his civilian occupation as well as his Reserve 
service.  Therefore, she was unable to render an opinion 
supporting or negating the claim.  This opinion is also 
entitled to great probative weight as it is based on a review 
of the claims folder, an examination and as an opinion with 
rationale was provided.    

The Board recognizes that the Veteran believes his current 
hearing loss condition is related to service.  The Federal 
Circuit issued a decision in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his hearing loss condition is 
related to service.  The Board also believes that the Veteran 
is sincere in expressing his opinion with respect to the 
etiology of the condition.  However, the Veteran has not 
claimed that he has medical training that would permit him to 
render an opinion that his hearing loss is related to noise 
exposure in service as opposed to another cause.  
Accordingly, while the Veteran is competent to report that he 
experienced problems hearing, he is not competent to render 
an etiological opinion in this circumstance.  

As noted above, there is no indication that the Veteran had 
hearing loss during his active service which terminated in 
1967.  Moreover, the July 2009 VA examiner stated in the 
medical opinion that the Veteran's hearing was within normal 
limits through 1981, well after active military service.  As 
was noted above, the Veteran had additional hearing 
examinations while serving in the Reserves starting in 1979, 
many years after his period of active service.  None of the 
test results satisfied the criteria set forth in 38 C.F.R. 
§ 3.385 until the examination in June 1999, shortly before 
his retirement.  Cf. Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing is between 0 and 20 
decibels and higher thresholds show some degree of hearing 
loss).  Although the Veteran did have assessments of 20 
decibels and higher on all the Reserve examinations and 
hearing loss pursuant to 38 C.F.R. § 3.385 was shown on a 
Reserve examination in 1999, the VA examiner opined that an 
opinion as to the cause of the hearing loss could not be 
provided without resorting to speculation.  Consequently, the 
weight of the probative evidence is against the Veteran's 
claim for service connection for bilateral hearing loss.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.).  Accordingly, as the 
weight of the probative evidence is against the Veteran's 
claim, service connection for bilateral hearing loss must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

A letter from the RO dated in July 2006 apprised the Veteran 
of the information and evidence necessary to establish his 
claim for service connection.  He was advised of the evidence 
that VA would seek to provide and of the information and 
evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  He was also informed him of how VA establishes 
disability ratings and effective dates.  Dingess/Hartman, 19 
Vet. App. 473.  The Board thus finds that the Veteran has 
been provided adequate notice in accordance with 38 U.S.C.A 
§§ 5103, 5103A with regard to his claims for service 
connection.

In April 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  In addition, the Veteran has been 
accorded multiple C&P examinations with regard to his claim 
for service connection for hearing loss; the reports of which 
are of record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


